 


110 HR 5873 IH: Family Leave Insurance Act of 2008
U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5873 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2008 
Mr. Stark (for himself, Mr. George Miller of California, Ms. Woolsey, and Mrs. Maloney of New York) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Government Reform and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for a paid family and medical leave insurance program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Family Leave Insurance Act of 2008. 
2.Congressional findingsCongress finds the following: 
(1)Since its passage, the Family and Medical Leave Act of 1993 (referred to in this section as the FMLA) has assisted millions of employees in balancing the demands of their jobs with their family responsibilities. However, many eligible employees are not able to utilize the benefits of the FMLA because FMLA leave is unpaid. According to a 2000 survey on the FMLA by the Department of Labor, among those employees who need FMLA leave and don’t take it, 78 percent don’t take it because they can’t afford it. 
(2)An analysis of national data from the 2000 FMLA survey by the Center for Women and Work at Rutgers University suggests that employees suffer severe financial hardship in order to be responsible family members and provide minor children and aging parents with the care they need. For example, among employees who needed to care for a seriously ill child— 
(A)42 percent took time off even though they received no pay while doing so; 
(B)46 percent received full or partial pay during at least part of the time off (including receiving pay for reasons such as use of vacation time); and 
(C)12 percent could not take time off to care for the child due to lack of pay. 
(3)Americans who provide direct care for their family members prevent the worsening of illnesses and promote strong recovery. For example, the length of a child’s stay in the hospital decreases by 31 percent when parents are able to be present. 
(4)Forty-three percent of private sector employees do not have access to paid sick leave, as reported in the Bureau of Labor Statistics National Compensation Survey in March 2006. Of those employees who do have paid sick leave, many are not able to use their own sick leave to receive payment while caring for family members who are ill. 
(5)Family and medical leave benefits strengthen and support the business sector through health care savings and increased employee retention and productivity. 
(6)Demographic changes over the past few decades have altered the face and needs of the workforce. It is now common for both parents to be in the workforce and for men and women to also serve as the primary caregivers for elderly spouses or parents. 
(7)According to the Bureau of the Census and the Bureau of Labor Statistics, 56 percent of women with children under age 1 are in the labor force, while 71 percent of all women with dependent children under age 18 are in the labor force. 
(8)Nearly 2/3 of Americans under the age of 60 expect to be responsible for the care of an elderly relative in the next 10 years. 
3.General definitions 
(a)In generalThe definitions provided by section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611), other than the definitions of the terms eligible employee and employer, shall apply for purposes of this Act. 
(b)Additional definitionsIn this Act, the following additional definitions shall apply: 
(1)Board of trusteesThe term Board of Trustees means the Board of Trustees of the Insurance Fund. 
(2)Covered agencyThe term covered agency, when used with respect to a State, means the State agency referred to in paragraph (1) of section 102(b), or the Commissioner of the Social Security Administration if the Commissioner is carrying out the State Family and Medical Insurance Program in the State under paragraph (2) of such section. 
(3)Domestic PartnerThe term domestic partner means— 
(A)the person recognized as the domestic partner of the employee under any domestic partner registry or civil union laws of the State or political subdivision of a State where the employee resides; or 
(B)a same-sex spouse as determined under the applicable law of the State or political subdivision of a State where the employee resides; or 
(C)in the case of an unmarried employee who lives in a State where a person cannot marry a person of the same sex under the laws of the State, a single, unmarried adult person of the same sex as the employee who is in a committed, intimate relationship with the employee, is not a domestic partner to any other person, and who is designated to the employer by such employee as that employee's domestic partner. 
(4)Insurance fundThe term Insurance Fund means the Family and Medical Leave Insurance Fund established under section 301. 
(5)Managing trusteeThe term Managing Trustee means the Managing Trustee of the Board of Trustees of the Insurance Fund. 
IFamily and medical leave insurance program 
101.Program definitionsIn this title: 
(1)Eligible employeeThe term eligible employee means any of the following: 
(A)An employee who— 
(i)earned wages with a covered employer for a minimum of 6 months prior to filing an application for leave benefits under this title; and 
(ii)has been employed by the employer with respect to whom paid leave is requested for at least 625 hours of service during the previous 6 months. 
(B)An employee— 
(i)of a small employer that has elected to participate in the Program under this title in accordance with such regulations as the Secretary shall prescribe; and 
(ii)who meets the requirements of subparagraph (A), but is not an employee of the Federal Government. 
(C)A self-employed individual who has— 
(i)elected to participate in the Program under this title in accordance with such regulations as the Secretary shall prescribe; 
(ii)self-employment income while a covered employer for 6 of the last 12 months prior to filing an application for leave benefits under this title; and 
(iii)paid premiums under section 1401(c) of the Internal Revenue Code of 1986 with respect to such self-employment income. 
(2)Employer-related definitions 
(A)Covered employerThe term covered employer means a person— 
(i)that is— 
(I)an employer; 
(II)a small employer that has elected to participate in the Program under this title in accordance with such regulations as the Secretary shall prescribe; or 
(III)a self-employed individual who has elected to so participate; and 
(ii)that is not a voluntary plan employer. 
(B)EmployerThe term employer shall have the meaning given that term in section 101(4) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(4)), except that such term shall include any person who employs 2 or more employees for each working day during each of 20 or more calendar workweeks in the current or preceding calendar year; 
(C)Small employerThe term small employer— 
(i)means any person engaged in commerce or in any industry or activity affecting commerce who employs not less than 2 and not more than 19 employees for each working day during each of 20 or more calendar workweeks in the current or preceding calendar year; and 
(ii)includes— 
(I)any person who acts, directly or indirectly, in the interest of an employer described in clause (i) to any of the employees of such employer; 
(II)any successor in interest of an employer described in clause (i); and 
(III)any public agency, as defined in section 3(x) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(x)) that is an employer described in clause (i) but is not an entity of the Federal Government. 
(D)Voluntary plan employerThe term voluntary plan employer means an employer for which the Secretary has approved a voluntary plan under section 104 for the period involved. 
(3)Leave benefitThe term leave benefit means a family and medical leave insurance benefit described in section 103. 
(4)ProgramThe term Program means the Family and Medical Leave Insurance Program established under section 102. 
(5)Voluntary paid benefitThe term voluntary paid benefit means a family and medical leave insurance benefit provided under a voluntary plan approved under section 104 for the period involved. 
102.Establishment of program 
(a)Federal programThe Secretary of Labor shall establish a Family and Medical Insurance Program. 
(b)State programsIn carrying out the Federal Program, the Secretary may— 
(1)enter into a contract with a State under which— 
(A)the State agrees to establish, and provide the benefits described under this title in that State through a Family and Medical Insurance Program, including expansion of a pre-existing State program; and 
(B)the Secretary agrees to instruct the Managing Trustee of the Family and Medical Leave Insurance Fund, established under section 301, to provide funds for such benefits from the Fund; or 
(2)at the request of the Governor of a State, enter into an interagency agreement with the Commissioner of the Social Security Administration to establish, and provide the benefits described under this title, through a State Family and Medical Insurance Program directly in a State from funds provided to the Commissioner by the managing trustee of the Fund; 
(c)State applicationTo be eligible to receive a contract under subsection (b)(1), a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. At a minimum, the application shall include information identifying the State agency to carry out the State Family and Medical Insurance Program. 
103.Program benefits 
(a)EntitlementSubject to subsections (b), (d), and (e), an eligible employee of a covered employer shall be entitled to a family and medical leave insurance benefit for a total of 12 workweeks of leave during any 12-month period for 1 or more of the following reasons: 
(1)Because of the birth of a son or daughter of the employee and in order to care for such son or daughter. 
(2)Because of the placement of a son or daughter with the employee for adoption or foster care. 
(3)In order to care for a child, parent, spouse, domestic partner, grandchild, grandparent, or sibling of the employee and who has a serious health condition. 
(4)Because of a serious health condition that makes the employee unable to perform the functions of the position of such employee. 
(5)Because of any qualifying exigency (as the Secretary of Labor shall, by regulation, determine) arising out of the fact that the spouse, or a son, daughter, or parent of the employee is on active duty (or has been notified of an impending call or order to active duty) in the Armed Forces of the United States in support of a contingency operation. 
(6)In order to care for a child, parent, spouse, domestic partner, grandchild, grandparent, sibling, or next of kin of the employee who is a covered servicemember as such term is defined in section 101(16) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(16)). 
(b)Waiting periodDuring each 12-month period described in subsection (a), each eligible employee shall be subject to a waiting period of 5 workdays of leave described in subsection (a) (but not more than 7 calendar days), during which a leave benefit shall not be paid to the employee. The waiting period shall not reduce the 12 workweeks of leave benefits available under subsection (a). 
(c)Benefit amount 
(1)In generalSubject to paragraph (2), an eligible employee’s leave benefit for any workday on which the employee takes leave as described in subsection (a) shall be calculated as— 
(A)in the case of an employee with an annual income of not more than $20,000, an amount equal to 100 percent of that employee’s daily earnings; 
(B)in the case of an employee with an annual income of more than $20,000 and not more than $30,000, an amount equal to the greater of— 
(i)75 percent of that employee’s daily earnings; or 
(ii)100 percent of the daily earnings of an employee with an annual income of $20,000; 
(C)in the case of an employee with an annual income of more than $30,000 and not more than $60,000, an amount equal to the greater of— 
(i)55 percent of that employee’s daily earnings; or 
(ii)75 percent of the daily earnings of an employee with an annual income of $30,000; 
(D)in the case of an employee with an annual income of more than $60,000 and not more than $97,000, an amount equal to the greater of— 
(i)40 percent of that employee’s daily earnings; or 
(ii)55 percent of the daily earnings of an employee with an annual income of $60,000; and 
(E)in the case of an employee with an annual income of more than $97,000, an amount equal to 40 percent of the daily earnings of an employee with an annual income of $97,000. 
(2)Indexing of annual income categories 
(A)In generalThe Secretary shall index the annual income amounts specified in paragraph (1) for each calendar year, using the national average wage index, as determined under section 209(k) of the Social Security Act (42 U.S.C. 409(k)). 
(B)PublicationNot later than the November 1 preceding each calendar year, the Secretary shall publish in the Federal Register the indexed amount determined under subparagraph (A) for that calendar year. 
(d)Application 
(1)In generalTo be eligible to receive a family and medical insurance benefit under this title in a State, an eligible employee shall submit an application to the covered agency for the State at such time, in such manner, and containing the information specified in paragraph (3) and such additional information as the agency may require. 
(2)Irrevocability for self-employed individualsAn election by a self-employed individual to participate in the Program shall be irrevocable. 
(3)Certification requirementsThe covered agency shall require each of the following, as part of the application for benefits under this section in connection with any leave: 
(A)A certification, submitted in a timely manner, issued by the health care provider of the eligible employee or of the child, spouse, parent, domestic partner, grandchild, grandparent or sibling of the employee, as appropriate, and similar to the certification described section 103(b) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613(b)) in connection with such leave. 
(B)In any case in which the covered agency has reason to doubt the validity of the certification provided under subparagraph (A), the Secretary may require, at the expense of the covered agency, that the eligible employee obtain the opinion of a second health care provider designated or approved by the agency concerning any information certified under subparagraph (A). 
(C)In any case in which the second opinion described in subparagraph (B) differs from the opinion in the original certification provided under subparagraph (A), the covered agency may require, at the expense of the agency, that the employee obtain the opinion of a third health care provider designated or approved jointly by the agency and the employee concerning the information certified under subparagraph (A). The opinion of the third health care provider concerning such information shall be considered to be final and shall be binding on the agency and the employee. 
(e)Payment of benefits 
(1)Payment from insurance fundPayments of benefits required to be made under this section shall be made only from the Insurance Fund established under section 301. 
(2)Certification and paymentOn the final decision of a covered agency or on the final judgment of any court of competent jurisdiction pursuant to paragraph (3) that any person is entitled to any payment under this section— 
(A)the covered agency shall certify to the Managing Trustee of the Board of Trustees of the Insurance Fund the name and address of the person entitled to receive such payment, the amount of such payment, and the time at which such payment shall be made; 
(B)the Managing Trustee shall pay the certified amount from the Insurance Fund to the covered agency; and 
(C)the covered agency shall make the payment to the person. 
(3)ReviewAny eligible employee dissatisfied with any initial determination under this section shall be entitled to reconsideration of the determination, and a hearing on the determination, by the Secretary to the same extent as is provided in section 205(b) of the Social Security Act (42 U.S.C.22 405(b)) and to judicial review of the final decision after such hearing as is provided in section 205(g) of the Social Security Act (42 U.S.C. 405(g)). 
(4)Withholding of certificationIn any case in which a review of the covered agency’s decision is or may be sought under paragraph (3), the covered agency may withhold certification of payment pending such review. 
(5)Other compensationExcept as provided in section 105, no employee shall be eligible to receive paid leave benefits under this title for any period during which— 
(A)the employee is receiving worker’s compensation or compensation through unemployment insurance in connection with the event for which the employee is taking the leave; or 
(B)the employee is receiving paid leave benefits from an employer under a voluntary employer plan approved under section 104. 
(f)RegulationsThe Secretary shall issue regulations to carry out this subsection, including the determination of benefits for leave taken intermittently or on a reduced leave schedule, or for leave taken by a part-time, seasonal, or intermittent employee. 
104.Voluntary employer plan 
(a)In generalAny employer may submit an application to the Secretary for approval of a voluntary plan. The Secretary may require the employer to resubmit the plan for approval on a annual basis. During a period for which the Secretary has approved a plan, the applicant shall provide a voluntary paid benefit under the plan rather than participating in the Program. 
(b)ApprovalThe Secretary shall approve the voluntary plan of the applicant if the Secretary finds each of the following with respect to the applicant: 
(1)The rights afforded to the employees covered under the plan are equal to or greater than the rights afforded through the Program. 
(2)The plan has been made available to all of the employees of the applicant employed in the United States or to all employees at any 1 distinct, separate establishment maintained by the applicant in the United States. 
(3)A majority of the employees of the employer employed in the United States or a majority of the employees employed at any one distinct, separate establishment maintained by the employer in the United States have consented to the plan. 
(4)The plan provides for insurance to be issued by an admitted disability insurer approved by the Secretary or equivalent insurance (which may be self-insurance). 
(5)The applicant has consented to the plan and has agreed to make the premium contributions required, if any, and transmit the proceeds to the disability insurer, if any. 
(6)The plan provides for the inclusion of future employees. 
(7)
(A)The plan will be in effect for a period of not less than 1 year and, thereafter, continuously unless the Secretary finds that the applicant has given notice of intent to terminate the plan, as described in subparagraph (B), and that the fee described in subparagraph (C) has been paid. 
(B)The notice shall be filed in writing with the Secretary and shall be effective— 
(i)on the anniversary of the effective date of the plan next following the date of the filing of the notice; or 
(ii)if such anniversary would occur less than 30 days after the date of the filing of the notice, on the next anniversary of that effective date. 
(C)The applicant shall pay a fee to the Secretary in such amount as the Secretary determines to be adequate to provide leave benefits under this title to all eligible employees of the applicant for a period of at least 4 months, plus an amount to pay administrative costs related to processing and paying such benefits. 
(D)Amounts received by the Secretary under this paragraph shall be deposited in the Insurance Fund. 
(8)The amount of deductions from the wages of an employee that is in effect for the plan shall not be increased on any date other than on the date of an anniversary of the effective date of the plan. 
(c)Orders and withdrawal of approvalIf the Secretary finds that a voluntary plan employer is not paying voluntary paid benefits required under the voluntary plan to the employees under the plan, the Secretary may order the employer to make the payments. If the Secretary finds that a voluntary plan employer is not complying with the provisions of the plan, including by not paying voluntary paid benefits required under the plan, the Secretary may revoke the Secretary’s approval for the plan, and require the employer to participate in the Program. 
105.Additional benefits 
(a)Additional employer benefits 
(1)Covered employersNothing in this title shall be construed to discourage a covered employer from providing an additional benefit in conjunction with leave described in section 103(a) to an eligible employee, in addition to the leave benefit provided to that employee. The additional employer benefit shall not reduce the amount of the leave benefit that an eligible employee receives under this title. 
(2)Voluntary plan employersNothing in this title shall be construed to discourage a voluntary plan employer from providing an additional benefit in conjunction with leave described in section 103(a) to an employee, in addition to the voluntary paid benefit provided to that employee. The additional employer benefit shall not reduce the amount of the voluntary paid benefit that an employee receives under a voluntary plan described in section 104. 
(b)Collective bargaining 
(1)More protectiveNothing in this title shall be construed to diminish the obligation of a covered employer or voluntary plan employer to comply with any collective bargaining agreement or any employment benefit program or plan that provides greater paid leave rights to employees than the rights established under this title (including rights established under a plan described in section 104). 
(2)Less protectiveThe rights established for employees under this title (including rights established under a plan described in section 104) shall not be diminished by any collective bargaining agreement or any employment benefit program or plan. 
106.Prohibited acts by employer 
(a)Interference with rightsIt shall be unlawful for any covered employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right provided under this title. 
(b)DiscriminationIt shall be unlawful for any covered employer to discharge or in any other manner discriminate against any individual for opposing any practice made unlawful by this title. 
(c)Interference with proceedings or inquiriesIt shall be unlawful for any person to discharge or in any other manner discriminate against any individual because such individual— 
(1)has filed any charge, or has instituted or caused to be instituted any proceeding, under or related to this title; 
(2)has given, or is about to give, any information in connection with any inquiry or proceeding relating to any right provided under this title; or 
(3)has testified, or is about to testify, in any inquiry or proceeding relating to any right provided under this title. 
107.Enforcement 
(a)Civil action by employees 
(1)LiabilityAny covered employer who violates section 106 shall be liable to any eligible employee affected— 
(A)for damages equal to— 
(i)the amount of— 
(I)any wages, salary, employment benefits, or other compensation denied or lost to such employee by reason of the violation; or 
(II)in a case in which wages, salary, employment benefits, or other compensation have not been denied or lost to the employee, any actual monetary losses sustained by the employee as a direct result of the violation, such as the cost of providing care, up to a sum equal to 8 weeks of wages or salary for the employee; 
(ii)the interest on the amount described in clause (i) calculated at the prevailing rate; and 
(iii)an additional amount as liquidated damages equal to the sum of the amount described in clause (i) and the interest described in clause (ii), except that if a covered employer who has violated section 106 proves to the satisfaction of the court that the act or omission which violated section 106 was in good faith and that the employer had reasonable grounds for believing that the act or omission was not a violation of section 106, such court may, in the discretion of the court, reduce the amount of the liability to the amount and interest determined under clauses (i) and (ii), respectively; and 
(B)for such equitable relief as may be appropriate, including employment, reinstatement, and promotion. 
(2)Right of action 
(A)In generalExcept as provided in subparagraph (B), an action to recover the damages or equitable relief prescribed in paragraph (1) may be maintained against any covered employer (including a public agency) in any Federal or State court of competent jurisdiction by any 1 or more employees for and on behalf of— 
(i)the employees; or 
(ii)the employees and other employees similarly situated. 
(B)LimitationThe right provided by subparagraph (A) to bring an action by or on behalf of any employee shall terminate— 
(i)on the filing of a complaint by the Secretary in an action under subsection (b)(3) in which restraint is sought of any further delay in the payment of the amount described in paragraph (1)(A) to such employee by an employer responsible under paragraph (1) for the payment; or 
(ii)on the filing of a complaint by the Secretary in an action under paragraph (1) or (2) of subsection (b) in which a recovery is sought of the damages described in paragraph (1)(A) owing to an eligible employee by an employer liable under paragraph (1), unless the action described in clause (i) or (ii) is dismissed without prejudice on motion of the Secretary.
(3)Fees and costsThe court in an action brought under this subsection shall, in addition to any judgment awarded to the plaintiff, allow a reasonable attorneys’ fee, reasonable expert witness fees, and other costs of the action to be paid by the defendant. 
(b)Actions by the secretary 
(1)Administrative actionThe Secretary shall receive, investigate, and attempt to resolve complaints of violations of section 106 in the same manner that the Secretary receives, investigates, and attempts to resolve complaints of violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206 and 207). 
(2)Civil action 
(A)Right of actionThe Secretary may bring an action in any court of competent jurisdiction to recover the damages described in subsection (a)(1)(A). 
(B)Sums recoveredAny sums recovered by the Secretary pursuant to this paragraph shall be held in a special deposit account and shall be paid, on order of the Secretary, directly to each employee affected. Any such sums not paid to an employee because of inability to do so within a period of 3 years shall be deposited into the Treasury of the United States as miscellaneous receipts. 
(3)Action for injunction by the secretaryThe district courts of the United States shall have jurisdiction, for cause shown, in an action brought by the Secretary— 
(A)to restrain violations of section 106, including the restraint of any withholding of payment of wages, salary, employment benefits, or other compensation, plus interest, found by the court to be due to eligible employees; or 
(B)to award such other equitable relief as may be appropriate, including employment, reinstatement, and promotion. 
(4)Solicitor of laborThe Solicitor of Labor may appear for and represent the Secretary on any litigation brought under this subsection. 
(c)Limitation 
(1)Except as provided in paragraph (2), an action may be brought under subsections (a) or (b) not later than 2 years after the date of the last event constituting the alleged violation for which the action is brought. 
(2)Willful violationIn the case of such action brought for a willful violation of section 106, such action may be brought within 3 years of the date of the last event constituting the alleged violation for which such action is brought. 
(3)CommencementIn determining when an action is commenced by the Secretary for the purposes of this subsection, it shall be considered to be commenced on the date when the complaint is filed. 
(d)Investigative authority 
(1)In generalTo ensure compliance with the provisions of this title, or any regulation or order issued under this title, the Secretary shall have, subject to paragraph (3), the investigative authority provided under section 11(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(a)). 
(2)Obligation to keep and preserve recordsAny covered employer shall make, keep, and preserve records pertaining to compliance with this title in accordance with section 11(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(c)) and in accordance with regulations issued by the Secretary. The Secretary shall have access to the records for purposes of conducting audits. 
(3)Required submissions generally limited to an annual basisThe Secretary shall not under the authority of this subsection require any covered employer or any plan, fund, or program to submit to the Secretary any books or records more than once during any 12-month period, unless the Secretary has reasonable cause to believe there may exist a violation of this title or any regulation or order issued pursuant to this title, or is investigating a charge pursuant to subsection (b). 
(4)Subpoena powerFor the purposes of any investigation provided for in this section, the Secretary shall have the subpoena authority provided for under section 9 of the Fair Labor Standards Act of 1938 (29 U.S.C. 209). 
108.Penalties 
(a)Penalties for submission of false certificationsIf the Secretary finds that any individual submits a false certification of the health condition of any person in order to obtain leave benefits under this title with the intent to defraud, the Secretary shall assess a penalty against the individual in an amount up to 100 percent of the benefits paid as a result of the false certification. Penalties collected under this subsection shall be deposited in the Insurance Fund, notwithstanding the provisions of title 31, United States Code and used to reimburse the covered employers involved for the amount of the leave benefits. 
(b)Criminal penalties for false statements and solicitationsWhoever— 
(1)makes or causes to be made any false statement in support of an application for leave benefits under this title; 
(2)knowingly presents or causes to be presented any false written or oral material statement in support of any claim for leave benefits under this title; 
(3)knowingly solicits, receives, offers, pays, or accepts any rebate, refund, commission, preference, patronage, dividend, discount, or other consideration, whether in the form of money or otherwise, as compensation or inducement for soliciting a claimant to apply for leave benefits under this title, except to the extent authorized by a law of the United States; or 
(4)knowingly assists, abets, solicits, or conspires with any person to engage in an act that is prohibited under paragraph (1), (2), or (3), shall be guilty of a felony and upon conviction shall be fined under title 18, United States Code, or imprisoned for not more than 5 years, or both.
109.Education programs 
(a)AuthorityThe Secretary shall develop and maintain a program of education concerning the rights and leave benefits under this title. 
(b)Notice to employersThe Secretary shall provide to each covered employer a notice informing employees of the rights and leave benefits available under this title. The notice shall be given by every covered employer to each employee hired, and to each employee taking leave as described in section 103(a). 
110.RegulationsThe Secretary shall issue regulations to carry out this title. 
111.Effective dateThis title shall take effect on January 1, 2009, and shall apply to periods of leave that commence on or after January 1, 2010. 
IICivil service family and medical leave insurance program 
201.Program definitionsIn this title: 
(1)AgencyThe term agency means an agency covered under subchapter V of chapter 63 of title 5, United States Code. 
(2)Agency employeeThe term agency employee means an employee who— 
(A)meets the requirements of paragraph (1) of section 6381 of title 5, United States Code; and 
(B)has earned wages with an agency for 12 of the last 18 months, prior to filing an application for leave benefits under this title. 
202.Establishment of program 
(a)In generalThe Director of the Office of Personnel Management shall establish a Civil Service Family and Medical Leave Insurance Program, and shall issue regulations providing for the implementation of the program. In issuing the regulations, the Director shall require that the Director shall provide, or that the agencies shall provide, family and medical leave insurance benefits described in section 103 to agency employees. The regulations issued under this subsection shall include provisions that are the same as regulations issued by the Secretary to implement the statutory provisions of sections 103, 105, 109, and 110, except insofar as the Director may determine, for good cause shown and stated together with the regulations, that a modification of the regulations would be more effective for the implementation of the rights and protections under those sections. The regulations shall provide for appropriate remedies and procedures for violations of this title. 
(b)PaymentAt the direction of the Director or the head of an agency, as specified in the regulations, the Managing Trustee shall pay funds from the Insurance Fund for the leave benefits. 
IIIFamily and medical leave insurance fund 
301.Establishment 
(a)In generalThere is created in the Treasury of the United States a trust fund to be known as the Family and Medical Leave Insurance Fund. The Insurance Fund shall consist of such amounts as may be deposited in, or appropriated to, such fund as provided in this section. 
(b)Appropriations to Insurance Fund 
(1)Amounts appropriatedThere is appropriated to the Insurance Fund for fiscal year 2009 and each fiscal year thereafter, out of any moneys in the Treasury not otherwise appropriated, amounts equivalent to 100 percent of— 
(A)the family and medical leave premiums imposed by sections 3101(c) and 3111(c) of the Internal Revenue Code of 1986 with respect to wages (as defined in section 3121 of such Code) reported to the Secretary of the Treasury or the Secretary’s delegate under subtitle F of such Code after December 31, 2008, as determined by the Secretary of the Treasury by applying the applicable rates of premium payment under such sections to such wages, which wages shall be certified by the Commissioner of Social Security on the basis of the records of wages established and maintained by the Commissioner of Social Security in accordance with such reports; and 
(B)the family and medical leave premiums imposed by section 1401(c) of such Code with respect to self-employment income (as defined in section 1402 of such Code) reported to the Secretary of the Treasury or the Secretary’s delegate on tax returns under subtitle F of such Code after December 31, 2008, as determined by the Secretary of the Treasury by applying the applicable rate of premium payment under such section 1401(c) to such self-employment income, which self-employment income shall be certified by the Commissioner of Social Security on the basis of the records of self-employment income established and maintained by the Commissioner of Social Security in accordance with such returns. 
(2)TransfersSuch appropriated amounts shall be transferred from time to time from the general fund of the Treasury to the Insurance Fund. Such amounts shall be determined on the basis of estimates by the Secretary of the Treasury of the premiums, specified in paragraph (1), paid to or deposited into the Treasury, and proper adjustments shall be made in amounts subsequently transferred to the extent prior estimates were in excess of or were less than such premiums. 
(3)InvestmentsAll amounts transferred to the Insurance Fund under paragraph (2) shall be invested by the Managing Trustee referred to in section 302(c) in the same manner and to the same extent as the other assets of the Insurance Fund. 
302.Board of trustees 
(a)Establishment and membershipWith respect to the Insurance Fund, there is established a body to be known as the Board of Trustees of the Insurance Fund which shall be composed of the Secretary of the Treasury, the Secretary of Labor, the Commissioner of Social Security, and the Secretary of Health and Human Services, all ex officio, and of two members of the public (both of whom may not be from the same political party), who shall be nominated by the President, by and with the advice and consent of the Senate. 
(b)Terms and vacanciesMembers of the Board of Trustees shall serve for a period of 4 years. A member of the Board of Trustees nominated and confirmed as a member of the public to fill a vacancy occurring during a term shall be nominated and confirmed only for the remainder of such term. An individual nominated and confirmed as a member of the public may serve in such position after the expiration of such member’s term until the earlier of the date on which the member’s successor takes office or the date on which a report of the Board is first issued under paragraph (2) after the expiration of the member’s term. 
(c)Managing trustee and secretaryThe Secretary of the Treasury shall be the Managing Trustee of the Board of Trustees. The Secretary of Labor shall serve as the Secretary of the Board of Trustees. 
(d)Basic duties of the board of trusteesThe Board of Trustees shall meet not less frequently than once each calendar year. It shall be the duty of the Board of Trustees to— 
(1)hold the Insurance Fund; 
(2)report to Congress not later than April 1 of each year— 
(A)on the operation and status of the Insurance Fund during the fiscal year preceding the fiscal year in which the report is made; and 
(B)on the expected operation and status of the Insurance Fund during the fiscal year in which the report is made and the next 2 fiscal years; 
(3)report immediately to Congress whenever the Board is of the opinion that the amount in the Insurance Fund is unduly small; and 
(4)review the general policies followed in managing the Insurance Fund, and recommend changes in such policies, including necessary changes in the provisions of law that govern the way in which the Insurance Fund is to be managed. 
(e)Requirements relating to annual reportThe report provided for in subsection (d)(2) shall include a statement of the assets of, and the disbursements made from, the Insurance Fund during the fiscal year preceding the fiscal year in which the report is made, an estimate of the expected income to, and disbursements to be made from, the Insurance Fund during the fiscal year in which the report is made and each of the next two fiscal years, and a statement of the actuarial status of the Insurance Fund. Such report shall also include an actuarial opinion by an appropriate employee of the Department of Labor certifying that the techniques and methodologies used for the report are generally accepted within the actuarial profession and that the assumptions and cost estimates used for the report are reasonable. 
(f)LiabilityA person serving as a member of the Board of Trustees shall not be considered to be a fiduciary and shall not be personally liable for actions taken in such capacity with respect to the Insurance Fund. 
303.Investment of the Family and Medical Leave Insurance Fund 
(a)ObligationsIt shall be the duty of the Managing Trustee to invest such portion of the Insurance Fund as is not, in the trustee’s judgment, required to meet current withdrawals. Such investments may be made only in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States. 
(b)AcquisitionThe obligations referred to in subsection (a) may be acquired— 
(1)on original issue at the issue price; or 
(2)by purchase of outstanding obligations at the market price. 
(c)Obligations issued for purchase by fundThe purposes for which obligations of the United States may be issued under chapter 31 of title 31, United States Code, are extended to authorize the issuance at par of public debt obligations for purchase by the Insurance Fund. Such obligations issued for purchase by the Insurance Fund shall have dates of maturity fixed with due regard for the needs of the Insurance Fund. Such obligations shall bear interest at a rate equal to— 
(1)except as provided in paragraph (2), the average market yield (computed by the Managing Trustee on the basis of market quotations as of the end of the calendar month preceding the date of such issue) on all marketable interest-bearing obligations of the United States forming a part of the public debt that are not due or callable until after the expiration of four years from the end of such calendar month; or 
(2)in a case in which such average market yield is not a multiple of 0.1 percent, the multiple of 0.1 percent nearest such market yield. 
(d)Other obligationsThe Managing Trustee may purchase interest-bearing obligations of the United States that are not described in subsection (c) or obligations guaranteed as to both principal and interest by the United States, on original issue or at the market price, only in cases in which the trustee determines that the purchase of obligations described in this paragraph is in the public interest. 
(e)Disposition and redemption of obligationsAny obligations acquired by the Insurance Fund (except public debt obligations issued exclusively to the Insurance Fund) may be sold by the Managing Trustee at the market price, and such public debt obligations may be redeemed at par plus accrued interest. 
(f)Crediting of interest and proceedsThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Insurance Fund shall be credited to and form a part of the Insurance Fund. 
304.Payments from Family and Medical Leave Insurance FundThe Managing Trustee shall pay from time to time from the Insurance Fund such amounts as the Secretary of Labor certifies are necessary to make the payments provided for by section 103, and payments with respect to administrative expenses under section 305. 
305.Administrative expenses 
(a)Availability of insurance fundUnder regulations that shall be prescribed by the Secretary of Labor, funds shall be made available from the Insurance Fund in connection with the administration of this Act and the administration of related provisions of the Internal Revenue Code of 1986 in the same manner and extent as funds are made available from the trust funds referred to in section 201(g) of the Social Security Act (42 U.S.C. 401(g)) in connection with the administration of the relevant provisions referred to in such section. 
(b)Authorization of appropriationsThere are authorized to be made available for expenditure such amounts as Congress may determine to be appropriate to pay the costs of the part of the administration of this Act (including start-up costs, technical assistance, and costs for small employers electing to participate in the Family and Medical Leave Insurance Program) for which the Secretary of Labor is responsible. 
(c)Gifts and bequestsThe Managing Trustee may accept on behalf of the United States money gifts and bequests made unconditionally to the Insurance Fund for the benefit of the Insurance Fund or any activity financed through the Insurance Fund and such gifts and bequests shall be deposited into the Insurance Fund. 
(d)Processing of tax dataSection 232 of the Social Security Act (42 U.S.C. 432) shall apply with respect to this Act, in the same manner and to the same extent as such section applies with respect to title II of the Social Security Act (42 U.S.C. 401 et seq.). 
306.Amendments to the Internal Revenue Code of 1986 
(a)Employee premiumsSection 3101 of the Internal Revenue Code of 1986 (relating to tax on employees) is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (c) the following new subsection: 
 
(c)Family and medical leave premiums 
(1)In generalIn addition to the taxes imposed by subsections (a) and (b), there is imposed on the income of every individual a family and medical leave premium equal to the applicable percentage of the wages (as defined in section 3121(a)) received by the individual with respect to employment (as defined in section 3121(b)). 
(2)Applicable percentageFor purposes of paragraph (1), the applicable percentage is— 
(A)0.1 percent with respect to periods of employment by a small employer (as defined in section 3(b) of the Family Leave Insurance Act of 2008) electing to participate in the Family and Medical Leave Insurance Program (established under section 102 of such Act); and 
(B)0.2 percent with respect to all other periods of employment. 
(3)Exception for certain employmentParagraph (1) shall not apply with respect to a period of employment— 
(A)by an employer during which the Secretary of Labor determines the employer has in effect a plan which is equivalent to or better than the Family and Medical Leave Insurance Program (established under section 102 of the Family Leave Insurance Act of 2008); or 
(B)by a small employer (as so defined) who has not elected to participate in such Program. For purposes of the preceding sentence, the Secretary of Labor shall prescribe such regulations as may be appropriate or necessary, including regulations requiring documentation of employer programs.. 
(b)Employer premiumsSection 3111 of the Internal Revenue Code of 1986 (relating to tax on employers) is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (c) the following new subsection: 
 
(c)Family and medical leave premiums 
(1)In generalIn addition to the excise taxes imposed by subsections (a) and (b), there is imposed on every employer a family and medical leave premium, with respect to having individuals in such employer’s employ, equal to the applicable percentage of the wages (as defined in section 3121(a)) paid by such employer with respect to employment (as defined in section 3121(b)). 
(2)Applicable percentageFor purposes of paragraph (1), the applicable percentage is— 
(A)0.1 percent with respect to small employers (as defined in section 3(b) of the Family Leave Insurance Act of 2008) electing to participate in the Family and Medical Leave Insurance Program (established under section 102 of such Act); and 
(B)0.2 percent with respect to all other employers. 
(3)Exception for certain employersParagraph (1) shall not apply for any period with respect to an employer to whom paragraph (1) of section 3101(c) does not apply by reason of paragraph (3) thereof. . 
(c)Self-employed premiumsSection 1401 of the Internal Revenue Code of 1986 is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c)Family and medical leave premiums 
(1)In generalIn addition to the taxes imposed by subsections (a) and (b), there is imposed for each taxable year, on the self-employment income of every individual, a family and medical leave premium equal to 0.4 percent of the amount of the self-employment income for such taxable year. 
(2)Exception for certain employersParagraph (1) shall not apply for any period with respect to an employer who has not elected to participate in the Family and Medical Leave Insurance Program (established under section 102 of the Family Leave Insurance Act of 2008). . 
(d)Conforming amendments to Social Security ActSection 201 of the Social Security Act (42 U.S.C. 401) is amended— 
(1)by striking sections 3101(b) and 3111(b) both places it appears in subsection (a)(3) and inserting sections 3101(b), 3101(c), 3111(b), and 3111(c), and 
(2)by striking section 1401(b) both places it appears in subsection (a)(4) and inserting sections 1401(b) and 1401(c). 
(e)Effective Date 
(1)Employment premiumsThe amendments made by subsections (a), (b), and (d)(1) shall apply to wages paid after December 31, 2008. 
(2)Self-employment premiumsThe amendments made by subsections (c) and (d)(2) shall apply to taxable years beginning after December 31, 2008. 
 
